—Order and determination of respondent the Comptroller of the City of New York, dated June 25, 1991, which found that petitioner’s subcontractor, LaRene Electrical Co., had willfully violated the Labor Law by failing to pay prevailing wages and benefits to six electricians and ordered petitioner, as general contractor, to pay the deficiency, plus interest from the time of underpayment, in the amount of $69,279.23, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78, commenced in this Court pursuant to section 220 (8) of the Labor Law, dismissed, without costs.
Petitioner waived its rights to object to the Comptroller’s lengthy delay in prosecuting this matter by entering into a valid settlement, stipulated to on the record by petitioner’s president (see, Matter of Able Med. Transp. v Axelrod, 139 AD2d 921).
We note that the Comptroller is entitled to seek full recourse for the deficiency from petitioner who is responsible for the violations of its subcontractor under Labor Law § 223 (see, Matter of Canarsie Plumbing & Heating Corp. v Goldin, 151 AD2d 331, 333-334).
We have considered petitioner’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Wallach, Rubin, Ross and Tom, JJ.